Case 2:20-cr-00073-Z-BR Document 59 Filed 01/28/21 Page 1iofi PagelD 142

 

 

 

 

 

 

 

 

US. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT JAN 28 2001
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION CLERK, U.S. DISTRICT CO
By——§_ 32
UNITED STATES OF AMERICA §
§
Plaintiff, §
§
Vv. § 2:20-CR-73-Z-BR-(2)
§
YESENIA OLMEDO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 11, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Yesenia Olmedo filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Yesenia Olmedo was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Yesenia Olmedo; and ADJUDGES Defendant
Yesenia Olmedo guilty of Count One of the Superseding Information in violation of 18 U.S.C. §

371. Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, January 2. 2021.

 

MATVHEW J. KAGSMARYK
UNIJED STATES DISTRICT JUDGE

 
